Citation Nr: 1442662	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-02 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant and his spouse testified at a videoconference hearing in June 2012.  A transcript of that hearing is of record.  

In December 2013, the claim was remanded for further development.  

In August 2014, the Board notified the appellant that the Veterans Law Judge (VLJ) that held his videoconference hearing in June 2012, was no longer employed by the Board.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on appeal.  See 38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707 (2013).  The Board offered the appellant the opportunity to testify at another hearing and gave him 30 days to respond to the August 2014 letter to inform the Board of his decision.  The Board indicated that if he did not respond within the 30 day time period, it would be assumed that he did not desire another hearing and the Board would proceed accordingly. No response was received from the appellant and the Board will proceed with the adjudication of the claim.  


FINDING OF FACT

The competent and credible evidence of record fails to show hepatitis C had its onset in service or is related thereto.  



CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a April 2010 letter sent to the appellant.  The letter fully addressed all notice elements in these matters.  It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO effectively satisfied the notice requirements with respect to the issue herein decided on appeal.  

Next, VA has a duty to assist an appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO associated the appellant's service treatment records, VA treatment records, and private medical records and statements with the claims file.  No outstanding evidence has been identified.   

A VA medical opinion was rendered in connection with the claim in February 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination was adequate, as it was predicated on a full reading of the appellant's medical records available to VA.  All of the pertinent evidence of record was considered, to include the statements of the appellant, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  

Further, the appellant was provided an opportunity to set forth his contentions at a videoconference hearing in June 2012 before the VA.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

It is important to note that the VLJ who conducted the June 2012 videoconference hearing is no longer employed by VA.  The appellant was notified by letter of August 2012, that he had the opportunity to have another hearing by another VLJ, if that was his desire.  He was given 30 days to contact VA with his decision, or the Board would determine he did not want an additional hearing.  The appellant did not respond within 30 days.  Therefore, the Board considers the appellant does not want another hearing with respect to this claim.  

Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection 

The appellant asserts that service connection is warranted for hepatitis C based upon service incurrence.  He maintains that while on active duty, he was inoculated with an air gun injector, and he believes this is how he contracted hepatitis C.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2013). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 
38 U.S.C.A. § 1154(a) , lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2012). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) are devoid of findings, treatment, or diagnosis for hepatitis C.  STRs do reflect service immunization records, but do not indicate the method by which the appellant received these immunizations.  In February 1970, the appellant was seen and it was reported that he had no infections of late.  In April 1970, reported Dental History indicated that he had never been treated for hepatitis.  No findings, related to hepatitis C were noted on separation from service.. 

After service, the appellant was seen at Falling Water Medical Associates.  There was a history of no tattoos, no alcohol, and no intravenous drug use.  The diagnosis was hepatitis C.  

In June 2012, the appellant and his spouse testified at a videoconference hearing in June 2012.  He testified that he was inoculated with a pneumatic inoculation gun while in service.  He also stated that he came home on leave to visit his father in 1970 and was seen by a Dr. P., at Santa Clara Valley Medical Center  He was diagnosed with hepatitis.  There was no treatment provided for the disease.  

A statement was received from the appellant's father in July 2012.  He related that the appellant was seen at Santa Clara Valley Medical Center in 1970 while he was home on leave.  He also stated that the appellant was diagnosed with hepatitis.  

In August 2012, F.J.M., III, MD submitted a statement to VA on behalf of the appellant's claim.  He stated that he treated the appellant for hepatitis C.  He also related that the appellant provided no information that was positive for risk factors for hepatitis C.  He opined that it was as likely as not that the appellant contracted hepatitis C via the use of jet gun injectors used for inoculations while in service.  He provided no rationale for his medical opinion.  

In February 2014 a VA medical opinion was rendered in connection with this claim.  The VA examiner stated that it was less likely than not that hepatitis C was incurred in or caused by active service.  The examiner stated that the transmission of hepatitis C with air gun injectors is possible in theory, but there is a lack of scientific evidence to document the transmission.  The history provided by the appellant indicates no other known risk factors.  If there is evidence available that shows other servicemen who served alongside the appellant during his service period and they also contracted hepatitis C infection, his opinion might change at that time.  

Risk factors for contracting hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Fast Letter 211B (98-110) November 30, 1998.  The appellant has consistently and credibly denied these risk factors prior to or following his period of active service.  

The issue here is whether the appellant's immunizations by air gun injection resulted in his contracting hepatitis C.  Injections by air gun are not among the traditionally recognized risk factors for hepatitis C.  

VBA Fast Letter titled "Relationship Between Immunization with Jet Injectors and Hepatitis C Infection as it Relates to Service Connection," VBA Fast Letter 211 (04-13), June 29, 2004, states that while there is at least one case report of hepatitis B being transmitted by an air gun injection, there have been no case reports to date of hepatitis C being transmitted via air gun injection.  However, the letter goes on to state that despite the lack of any scientific evidence to document transmission of hepatitis C by air gun injectors, it is biologically plausible.

The credible evidence shows that the appellant does not have a history of exposure to any risk factors for contracting hepatitis C other than by air gun injections during active service or by percutaneous exposure.  While air gun injections are not a traditionally recognized risk factor, the competent and probative evidence shows that there are documented cases of hepatitis B being transmitted in this manner, and that hepatitis C may also be similarly transmitted.  Further, the appellant is clearly competent to state that he was injected with the air gun during service, and to report that he saw no sterilization upon repeated use of the air gun for immunizations, before or after his use.  

As for a medical nexus, there are conflicting opinions.  Neither are strong opinions.  The positive evidence (the August 2012 private opinion by Dr. F.J.M.,III) indicated that it was as likely as not that the appellant contracted hepatitis by air gun injectors while in service.  Although the private physician found favorably in this regard, he based his opinion on the history provided by the appellant and he provided no rationale for his opinion.  Conversely, the February 2014 VA examination indicated that it was less likely that the appellant's hepatitis C was the result of service.  This examiner stated that in theory, hepatitis C could be transmitted with air gun injectors but there was a lack of scientific evidence to document this transmission.  Additionally, there was no evidence provided that showed that other servicemen who served alongside the appellant during his period of service also contracted hepatitis C.  Moreover, the examiner stated that there is no evidence that air gun injectors were used for inoculations during the appellant's period of service.  Given the foregoing, the February 2014 VA medical opinion is given more probative value than the August 2012 private medical opinion with no rationale for the findings.  .  

Absent the appellant's personal statements, there is no evidence that he contracted hepatitis C from air gun injectors.  There is no evidence to show that air gun injectors were used during the appellant's service period.  He has indicated that the medical records from Santa Clara Valley Medical Center are no longer available.  `Those records alone would be able to show that the appellant had hepatitis during service.  The other private medical statement and opinions can only show that the appellant presently has hepatitis C.  The appellant's unsubstantiated statements regarding his claim that he contracted hepatitis C from air gun injectors are found to lack competency.  

Based on the foregoing, service connection for hepatitis C is not warranted.  T


ORDER

Service connection for hepatitis C is denied.  





____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


